COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Humphreys and Senior Judge Hodges


BOBBY L. MONROE, SR.
                                             MEMORANDUM OPINION*
v.   Record No. 0969-02-2                         PER CURIAM
                                               AUGUST 27, 2002
PIEDMONT GERIATRIC HOSPITAL/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (A. Pierre Jackson, on brief), for appellant.

             (Jerry W. Kilgore, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Edward M. Macon, Senior Assistant Attorney
             General; Scott John Fitzgerald, Assistant
             Attorney General, on brief), for appellee.


     Bobby L. Monroe, Sr. (claimant) contends the Workers'

Compensation Commission erred in refusing to consider, on

review, his argument that fraud, mistake or imposition applied

to save his June 2001 Claim for Benefits alleging an April 1,

1999 accident from the bar of the applicable statute of

limitations.     Upon reviewing the record and the parties' briefs,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     So viewed, the evidence proved that at the November 13,

2001 hearing, claimant stipulated that he did not file his claim

for the April 1, 1999 accident within the two-year limitations

period contained in Code § 65.2-601.    In addition, claimant did

not present any evidence at the hearing to justify tolling the

limitations period or supporting application of fraud, mistake

or imposition.    In fact, claimant stipulated before the deputy

commissioner that he could not allege fraud, mistake, or

imposition that would justify the late filing.

     On review before the full commission, claimant argued that

he filed a timely Claim for Benefits in April 1999, but was told

by his employer that the February 16, 1999 accident date was

incorrect.    Claimant alleged that employer told him it did not

matter because he could not pursue a claim and his only recourse

was to seek disability retirement.    Claimant asserted that he

was not aware until June 2001 that he could pursue a claim when

an associate advised him that he had a compensable claim.

     In refusing to consider claimant's argument, the commission

found as follows:

                  The Deputy Commissioner decided this
             case based on the stipulations of the
             parties at the hearing. The claimant did
                                 - 2 -
          not raise any allegations that the employer
          misled him into not filing a timely claim.
          It is clear that this information was known
          to the claimant prior to the November 2001
          hearing, but he did not raise it at that
          hearing. The information does not meet the
          standards for admission of after-discovered
          evidence, and we will not consider it on
          Review.

               At the hearing, the employer and
          claimant stipulated to various facts. Both
          parties agreed that the claimant's claims
          were untimely and barred by the statute of
          limitations. The employer, however, agreed
          to pay lifetime medical benefits relating to
          the April 1, 1999, injury. Although the
          claimant had the opportunity to make the
          allegation he now claims on Review, the
          claimant made no allegation of fraud,
          mistake, or imposition that would justify
          his late filing of his claims. The Deputy
          Commissioner correctly ruled that the
          claimant's claims were untimely and barred
          by the applicable statute of limitations.

     Claimant stipulated at the hearing that his June 2001 claim

was time-barred and he could not prove fraud, mistake or

imposition.   He did not present any evidence at the hearing to

support the application of fraud, mistake or imposition.

Parties are bound by their stipulations.   See Barrick v. Bd. of

Supervisors of Mathews County, 239 Va. 628, 631, 391 S.E.2d 318,

320 (1990).   Therefore, the commission properly refused to

consider claimant's argument regarding fraud, mistake and

imposition on review.

     In addition, claimant did not petition the commission to

reopen the record or to receive after-discovered evidence.    Even

if he had done so, the evidence he sought to introduce existed
                               - 3 -
in 1999 and was known to him before the hearing.   Thus, it did

not qualify as after-discovered evidence.   See Williams v.

People's Life Ins. Co., 19 Va. App. 530, 532, 452 S.E.2d 881,

883 (1995); Rule 3.3 of the Rules of the Virginia Workers'

Compensation Commission.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                              - 4 -